Citation Nr: 1016422	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes, to include as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
diabetes mellitus as secondary to Agent Orange exposure.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in February 2010.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.

2.  There is no competent medical evidence demonstrating the 
presence of diabetes mellitus in service or for decades 
thereafter.

3.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's diabetes mellitus is 
unrelated to his military service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received September 2004 and a duty to assist 
letter was sent in November 2004, prior to the April 2005 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in April 2009.  The RO 
reajudicated this matter in an August 2009 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  
The Veteran also provided testimony at a Travel Board hearing 
held in February 2010  at the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not 
necessary to address the diabetes claim where the 
preponderance of the evidence reflects no evidence of in-
service Agent Orange exposure, and where the diabetes was not 
diagnosed until decades after service.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006 and 
March 2008.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Service Connection

The Veteran has alleged entitlement to service connection for 
diabetes mellitus as secondary to Agent Orange exposure.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as diabetes, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease. 38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997). A Veteran 
must demonstrate actual duty or visitation in the Republic of 
Vietnam to have qualifying service.  Id.  Since issuance of 
that General Counsel opinion, VA has reiterated its position 
that service in deep-water naval vessels (i.e. "Blue Water" 
service) offshore of Vietnam, as opposed to service aboard 
vessels in inland waterways of Vietnam (i.e. "Brown Water 
service") is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for 
Agent Orange diseases.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 
(May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of 
the phrase "served in the Republic of Vietnam," which 
required the physical presence of a Veteran within the land 
borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The United States Supreme Court, declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now 
final.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board notes initially that, the Veteran does not contend, 
and the evidence does not suggest, that he engaged in combat 
with the enemy for purposes of the combat presumption 
afforded under 38 U.S.C.A. § 1154 (b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

In addition, the Board notes that the existence of a current 
disability is not at issue in this case.  The medical 
evidence in the claims folder shows that he was first 
diagnosed with new onset diabetes mellitus, Type II in May 
2004.  There was no evidence of diabetes shown in his service 
treatment records, nor was there evidence of any diabetes 
having manifested within one year of his discharge in June 
1975.  None of the medical evidence addressing diabetes 
contains any opinion directly linking his diabetes to 
service.  Thus service connection is not shown to be 
warranted for diabetes on a direct basis.  Likewise, the 
presumption of service connection for certain chronic 
diseases that become manifest to a degree of 10 percent or 
more within one year of separation does not attach in this 
instance.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Thus the question turns to whether the evidence supports the 
Veteran's contentions that he developed Type II diabetes from 
Agent Orange exposure.  He claims that he was exposed to 
Agent Orange while serving aboard the U.S.S. Midway, when on 
April 16, 1975, he was in close quarters with individuals who 
were being evacuated from Saigon, Vietnam, and also touched 
equipment such as helicopters that had been used to evacuate 
people from Vietnam.

The Veteran's DD-214 shows that his dates of service were 
from November 1973 to June 1975 with no prior active service.  
His last duty assignment was aboard the U.S.S. Midway (CVA 
41) and his duties were as marine mechanic.  

Service Personnel records show that the Veteran served aboard 
the U.S.S. Midway from March 28, 1974 to May 30, 1975.  His 
duties were shown to be assigned to Fire room duties, with a 
Bupers 1616-2 from May 1974 to September 1974 showing his 
duties included clean up and minor repairs, and standing 
messenger watches under instruction.  Another Bupers 1616-2 
from September 1974 to March 1975 showing his duties included 
standing roving patrol in port and fire room messenger and 
performing general cleanup and P.M.S tasks.  The service 
personnel records do not indicate whether he set foot in 
Vietnam.

A PIES response dated in November 2004 stated that there is 
no evidence in this Veteran's file to substantiate any 
service in the Republic of Vietnam.  

The Veteran submitted a statement in May 2005 which alleged 
that he was aboard the U.S.S. Midway from 1974 to 1975 during 
which time they went to Saigon under battle conditions to 
rescue refugees.  He indicated he missed his general quarters 
station and was assigned to guard the bodies brought aboard.  

He also submitted a May 2009 written contention where he said 
that he was aboard the U.S.S. Midway on April 19, 1975 and 
his statement suggested that he went ashore by helicopter to 
Saigon to rescue refugees during the fall of Saigon.  He 
alleged exposure to Agent Orange from carrying refugees who 
were wounded along with U.S. Forces.

A copy of the history of the U.S.S. Midway from the 
Dictionary of Fighting Ships shows that on April 19, 1975, it 
responded to the waters off of South Vietnam when the North 
Vietnamese overran 2/3 of South Vietnam.  Ten days later, 
Operation Frequent Wind was carried out by the U.S. 7th Fleet 
forces.  Hundreds of  U.S. personnel and Vietnamese were 
evacuated to waiting ships after the fall of Saigon.  Also a 
South Vietnamese individual landed a small aircraft aboard 
the Midway, bringing himself and his family to safety.

A June 2009 Formal Finding from the U.S. Army and Joint 
Services Records Research Center (JSRRC) was made regarding 
the lack of information available to corroborate the 
Veteran's in country Vietnam service, associated with 
diabetes mellitus.  They determined that the information 
required to corroborate the events described by the Veteran 
was insufficient to send the JSRRC and/or insufficient to 
allow for meaningful research for Marine Corp or National 
Archives Records Administration (NARA) records.  All 
procedures to obtain this information had been followed and 
all efforts to obtain the needed information have been 
exhausted and any further attempts would be futile.  This was 
noted to include review of the service treatment and 
personnel records, his DD-214, the Veteran's statement (VAF 
21-4138), the November 2004 PIES response, the history of the 
U.S.S. Midway from the Dictionary of Fighting Ships, as well 
as the VA's adjudicatory actions up to this date.  The JSRRC 
found that the history records show that the U.S.S. Midway 
did respond on April 19, 1975 to evacuate refugees and 
military personnel due to the fall of Saigon, and 10 days 
later participated in Operation Frequent Wind carried by the 
7th Fleet.  The Veteran's statement of May 2005 was noted to 
suggest that he was assigned to guard and look after bodies 
brought on board ship.  There was no evidence of record to 
establish that he directly participated on flights aboard 
helicopters in Vietnam.  In country service in the Republic 
of Vietnam is not shown, and thus exposure to herbicides is 
not presumed by the evidence of record.

Immediately following this conclusion that the Veteran had no 
in country service in Vietnam was a contradictory statement 
which states "A review of his personnel file shows he was 
stationed at Cu Chi beginning 2/22/67 to 7/31/67 and Pleiku 
from 8/1/67 to 2/9/68."  This statement appears to have been 
inserted erroneously as a review of all the Veteran's service 
personnel records, including his DD-214 clearly shows he had 
no service prior to his entry in November 1973 (where he is 
shown to have been 17 years old based on his date of birth), 
nor has he ever contended having such prior service.  Thus 
the Board finds that this final statement suggesting Vietnam 
service in 1967 and 1968 was made in error.  The remainder of 
the findings pertaining to his service aboard the Midway is 
consistent with the pertinent evidence available. 

The Veteran testified at his Travel Board hearing in February 
2010.  He clarified the events that took place during service 
aboard the U.S.S. Midway.  He confirmed that he did not 
actually fly over to Saigon and he based his exposure claim 
to Agent Orange on having been around people and aircraft 
that were coming aboard the ship from Vietnam.  He testified 
that he was unable to get back to his general quarters before 
they started bringing in bodies or people who were injured in 
Vietnam onto the ship's floor.  He said he was asked to stand 
by on the flight deck while they brought the dead or injured 
aboard.  He said that he spent about 1 1/2 to 2 hours on the 
flight deck when they were bringing people in from Vietnam 
and also helped push helicopters to the lift that would take 
them to the flight deck.  He also testified that he was 
confined in a room along with the people who had been 
evacuated from Vietnam.

The evidence is against the claim for service connection for 
diabetes mellitus.  There is no evidence of diabetes mellitus 
during service, and no medical evidence linking the current 
diabetes mellitus to service, so service connection is not 
warranted on a direct basis.  There is no evidence that the 
Veteran's diabetes mellitus manifested within a year of his 
separation from service so service connection on a 
presumptive basis is also not warranted.  Finally, the 
Veteran did not serve on the landmass of Vietnam, to include 
"Brown Water service."  He is not presumed to have been 
exposed to Agent Orange during service, and his statements 
and testimony to that effect are not sufficient to establish 
evidence of such exposure.  

The Board concedes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In this 
case, the Veteran is competent to attest to having contact 
with individuals and equipment that had returned from Saigon 
and landed aboard the ship he was serving on, and such 
contentions are consistent with the mission that the U.S.S. 
Midway participated in April 1975.  However his further 
contentions giving an opinion that such contact resulted in 
Agent Orange exposure, which then resulted in his developing 
diabetes is not a reporting of a lay observable event, as 
this enters an area of expertise beyond which the Veteran is 
shown to have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore his credibility regarding his 
accounts of military events is questionable at best, as the 
medical evidence of record also includes records of treatment 
for schizophrenia, with delusions of military service noted 
in a March 2003 psychiatric note to include allegations of 
torture by Philipinos and being kidnapped by Japanese.  

Accordingly, service connection either due to direct exposure 
to Agent Orange or on a presumptive basis of exposure to 
Agent Orange is also not warranted.

The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus on all bases, to 
include as residual of Agent Orange exposure in service; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Service connection for type 2 diabetes mellitus is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


